DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Examiner’s Statement of Reasons for Allowance
	The prior art of record does not expressly teach or render obvious the invention as recited in independent claims 1, 19, and 20. Specifically, the prior art of record does not teach the features of the claim limitations that include receiving a user-supplied natural language query and performing natural language processing to extract a literal from the natural language query; determining that the first user-supplied literal is associated with a first dimension of a plurality of dimensions in a multidimensional database by performing a first lookup of the first user-supplied literal in one or more dictionary data structures associated with the multidimensional database based on a first mapping in the one or more dictionary data structures, wherein the first mapping maps the first dimension to a first set of one or more literals that each are associated, respectively, with at least one member of the first dimension, each member being a particular data value within the multidimensional database; determining that the first user-supplied literal is associated with a first particular member of the first dimension by performing a second lookup of the first user-supplied literal and the first dimension in the one or more dictionary data structures based on a second mapping in the one or more dictionary data structures, wherein the second mapping maps each particular literal in the first set of one or more literals to one or more particular members of the first dimension that are associated with the particular literal in the first set of one or more literals or the similar limitations in combination with the other limitations recited in the context of independent claims 1, 19, and 20.
	The closest prior arts of record, Senart et al. (U.S. PGPUB No. 2015/0154275 A1, hereinafter “Senart”) teaches systems and methods for providing mapping of SPARQL queries directed against multidimensional data via virtual graphs comprising metadata that describes the multidimensional database or the similar limitations in combination with the other limitations recited in the context of independent claims 1, 19, and 20.
In addition, the prior art of record does not provide a basis of evidence for asserting a motivation that one of ordinary skill level in the art before the effective filing date of the claimed invention to have integrated or modified the systems and methods for providing mapping of SPARQL queries directed against multidimensional data via virtual graphs comprising metadata that describes the multidimensional database or the similar limitations in combination with the other limitations recited in the context of independent claims 1, 19, or 20.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER KHONG/Primary Examiner, Art Unit 2157